Citation Nr: 0613528	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  98-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a chest wall deformity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983, from March 1991 to July 1991, in June 1996, and 
from February 2002 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  Thereafter, the veteran 
moved to Georgia and the Atlanta, Georgia, RO assumed 
jurisdiction of this claim. 

This matter was previously before the Board in January 2000 
and August 2003.  

The veteran appeared at a hearing before a local hearing 
officer at the Seattle RO in June 1998.


FINDINGS OF FACT

1.  The veteran's chest wall deformity has resulted in no 
more than moderate impairment at any time.  

2.  The veteran does not have cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure, or the necessity for outpatient 
oxygen therapy; he has an FEV-1 of 92 percent predicted; FEV-
1/FVC of 104 percent predicted, and DLCO (SB) of 174 percent 
predicted.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a chest wall deformity have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.312(b)(1), 4.55, 4.56, 4.73, Codes 5319, 5321 (1996); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 
4.97, Code 5319, 5321, 6843 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the April 2002 and October 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letter also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess  v. Nicholson, slip op. at 15 (In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated--it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Chest Wall Injury

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The Board observes that the veteran sustained an injury to 
his chest when he was kicked in the right breast area in June 
1982.  Pain was noted to be aggravated with deep inspiration.  
An assessment of contusion of the right chest was made.  At 
the time of the veteran's service separation examination, he 
was noted to have protrusion of the right costal cartilage 
with some crepitus and mild local tenderness.  A history of 
three fractured ribs was reported.  

In a June 1997 rating determination, the RO granted service 
connection for a chest deformity status broken ribs and 
assigned a 10 percent disability evaluation under DCs 5299-
5321.  

In his June 1997 notice of disagreement, the veteran 
indicated that he had major chest and muscle problems.  He 
stated that he was reminded of this on a daily basis.  He 
noted that it affected his sleeping and weight lifting.  The 
veteran expressed disagreement with the assigned evaluation. 

At the time of his June 1998 hearing, the veteran reported 
that he was kicked a few times in the chest while in a brawl 
in service.  He stated that this caused three ribs to become 
fused together.  He noted that he was initially misdiagnosed 
and that x-rays taken at a later date revealed that the three 
broken ribs had fused together.  

The veteran indicated that there was a protrusion in the 
chest area and that he would get muscle pain across the area.  
He stated that it limited his ability to play basketball and 
softball and caused pain when sleeping at night.  The veteran 
also testified that he could no longer lift weights.  He 
noted that he was not receiving treatment for his rib 
problem.  The veteran further indicated that he had never 
been afforded a VA examination.  

In August 1998, the veteran was afforded a VA examination.  
At the time of the examination, the history of the injury was 
given.  The examiner indicated that the rib fractures were 
now well healed but that he had a callus that protruded 
significantly.  There was no scar.  The area of healing 
tended to be the area where the abdominal muscles attached to 
the lower rib cage and it was at that location that the 
largest callus formation was located.  As a result, the 
veteran had pain with any kind of activity that resulted in 
contracture of the abdominal muscles.  This included sit-ups.  
The veteran could run two miles and do 100 push-ups and 
weight train.  He was limited with his sit-ups as a result of 
the pain.  The veteran had dyspnea on exertion.  He had no 
problems with breathing or shortness of breath.  Sit-ups, 
playing basketball, and sexual intercourse tended to cause 
pain in the area.  The veteran stated that he would like to 
have something done to get rid of the pain.  

Physical examination revealed that the veteran was in no 
acute distress.  Motor strength in all four extremities was 
5/5.  Examination of the right rib cage revealed normal 
breath sounds.  There was no evidence of cicatrix formation.  
There was a fairly large area, about 3.5 cm in length, which 
was protruding and raised outward at least 2 cm on the right 
lower costal margin on the rib cage.  It was not painful to 
the touch but it was painful to contracture of the abdominal 
muscles, including the rectus abdominus, the abdominal 
oblique muscles, and the transverse muscles of the abdomen.  
A chest x-ray revealed hypertrophic ossification of the right 
anterior chest wall without evidence of rib involvement.  The 
remainder was within normal limits.  A diagnosis of status 
post multiple rib fractures involving the right costal margin 
anteriorly resulting in pain with contracture of the 
abdominal muscles was rendered.  

In January 2000, the Board remanded this matter for 
additional development, to include an additional VA 
examination with pulmonary function testing being performed 
at that time.  Prior to the examination being performed, the 
veteran returned to active duty from February 2002 to July 
2004.  In August 2003, the Board again remanded this mater to 
schedule the veteran for a VA examination.  

Following his discharge in July 2004, the veteran was 
afforded a VA examination in August 2004.  At the time of the 
examination, the veteran stated that his right chest wall 
hurt with twisting motions.  He indicated that all activity 
was limited by his right lower anterior chest wall 
discomfort.  The veteran did not take any medications and he 
denied dyspnea on exertion.  The veteran could run about 2 to 
3 miles and he denied any problems climbing stairs.  

Physical examination of the chest revealed that it was clear 
to auscultation and percussion.  There was an area of bulging 
in the right lower anterior chest wall.  There were normal 
breath sounds and normal inspiration and expiratory motion of 
the chest wall.  There was a fairly large 3.5 cm length 
protruding and raised outward bulge at least 2 centimeters in 
the right lower costal margin of the rib cage.  Cardiac 
examination was normal with no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  The abdomen was 
normal and there was no evidence of peripheral edema.  

PFT tests revealed a FEV-1 of 91 percent of that predicted 
and an FEV-1/FVC of 104 percent of that predicted.  The 
examiner deferred rendering an opinion until further lab 
results were reported.  

A chest x-ray performed in September 2004 was within normal 
limits.  DLCO testing performed at that time was 174 percent 
of that predicted.  It was the examiner's impression that 
there was no evidence of restrictive ventilatory defect on 
pulmonary function testing.  He noted that the right chest 
wall rib cage deformity was tender and hurt with twisting 
motion, but other than that there was no evidence of 
restrictive ventilatory defect.  

At the time of a December 2005 Gulf War VA examination, the 
veteran's respiratory movements were noted to be even and 
without use of accessory muscles.  Breath sounds were clear 
to auscultation and a prior right rib deformity was noted.  

Thirty-eight C.F.R. § 4.56 sets forth certain factors for 
consideration in the rating of residuals of gunshot and shell 
fragment wounds.  This regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the old version, 38 C.F.R. § 4.56, a slight disability 
of the muscle was a simple wound of muscle without 
debridement, infection, or effects of laceration.  The 
service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

38 C.F.R. § 4.55(a) stated that muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.

The current VA regulations relating to muscle injuries state:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 
(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will be no rating 
assigned for muscle groups which act upon an ankylosed 
joint, with the following exceptions: (1) groups I and 
II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated. (d)  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that 
joint, except severely injured muscle group will be 
increased by one level and used as the combined 
evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  (f) For 
muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of § 4.25.  
38 C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged. (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  
38 C.F.R. § 4.56 (2003).

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.

(2)	In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)	For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25.

Diagnostic Code 5319 provides for evaluation of damage to 
Muscle Group XIX, the muscles concerning support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motion of the spine; synergists in strong 
downward movements of arm.  Muscles of the abdominal wall; 
(1) Rectus abdominus; (2) external oblique; (3) internal 
oblique; (4) tranversalis; and (5) quadratus lumborum.  A 
noncompensable evaluation is warranted where there is slight 
damage, while a 10 percent evaluation is warranted for 
moderate damage.  A 30 percent evaluation is assigned for 
moderately severe damage and a 50 percent evaluation is 
assigned for severe damage. 

Diagnostic Code 5321 evaluates injuries to Muscle Group XXI.  
This muscle group controls the function of respiration and 
includes the thoracic muscle group.  A noncompensable 
evaluation is warranted for slight disability.  A 10 percent 
rating reflects a moderate disability.  A 20 percent 
evaluation is assigned for a moderately severe or severe 
disability.  

Diagnostic Code 5297 relating to removal of ribs assigns a 10 
percent disability evaluation for one or resection of two or 
more ribs without regeneration.  A 20 percent evaluation is 
warranted for removal of two ribs.  A 30 percent evaluation 
is warranted for removal of three or four ribs, while a 40 
percent evaluation is warranted for removal of five or six 
ribs.  

The rating criteria for Diagnostic Code 6843, concerning a 
traumatic chest wall injury, indicate that a 10 percent 
evaluation is warranted where PFT revealed a FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) of 66 to 80 percent predicted.  A 30 percent 
evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  In order to warrant a 60 
percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation would require demonstrated 
evidence of an FEV-1 of less than 40 percent of predicted 
value, or the ratio of FEV-1/FVC of less than 40 percent, or 
a DLCO (SB) of less than 40 percent of predicted, or a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or a necessity for outpatient oxygen therapy. 
38 C.F.R. § 4.97, Code 6835 (2005).

The RO has granted the veteran's 10 percent rating under DC 
5319, effective October 8, 1996 (except for the period from 
February 2002 t0 July 2004 when the veteran was on active 
duty).  

Applying the provisions of 38 C.F.R. § 4.56, the type of 
injury did not involve a deep penetrating or through-and-
through injury.  There was no reported history of 
debridement, prolonged infection, sloughing of body parts, or 
intermuscular scarring.

The history of injury is that the veteran sustained rib 
fractures in 1983.  The service medical records for this 
period are not available, but subsequent records show that 
the veteran reported that he was in good health and did not 
report symptoms associated with the injury.  The only mention 
of any associated disability was the notation of a slight rib 
deformity on examination for entrance into a National Guard 
unit in 1988.  

The veteran has not reported prolonged hospitalization, and 
there were no complaints of any of the cardinal signs of 
muscle injury.  The record thus does not show a history 
consistent with the criteria for a moderately severe injury.

The most recent examination showed normal function of the 
chest, albeit with a noticeable rib deformity.  Thus tests of 
endurance and strength do not show objective evidence of 
impairment.  There was no evidence of loss of deep fascia or 
muscle substance, and since there was no penetrating injury 
there could be no evidence of a track of a missile through 
multiple muscle groups.

The objective medical evidence thus does not reveal more than 
a moderate injury.

At the time of his August 1998 VA examination, the veteran 
only had pain when performing an activity that resulted in 
contracture of his abdominal muscles.  The veteran was able 
to do 100 push-ups and weight train.  He was also able to run 
two miles and he had no problems with shortness of breath.  
He noted having pain only when playing basketball, doing sit-
ups, and having sexual intercourse.   

Furthermore, at the time of his August 2004 VA examination, 
the veteran indicated that he did not take any medications 
for his chest wall pain.  While the veteran indicated that 
all of his activities were limited by his right chest wall 
discomfort, he reported could run two or three miles and 
could climb stairs with no problem.  Physical examination 
performed at that time revealed a fairly large outward bulge 
in the right lower anterior chest wall but the veteran had 
normal breath sounds and normal inspiration and expiration of 
the chest wall.  A chest x-ray revealed only hypertrophic 
ossification of the right anterior chest wall without 
evidence of rib involvement and otherwise normal findings.  
The examiner indicated that the veteran had pain with 
contracture of the abdominal muscles.  

The Board notes that the veteran has complained of and has 
testified to chest wall pain on numerous occasions he is 
compensated for this pain by the 10 percent rating.  However, 
based upon the objective medical findings there is no 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness does not raise the veteran's level of disability to 
that of akin of severe impairment. 

The criteria for a compensable evaluation for Diagnostic Code 
6843, concerning a traumatic chest wall injury have also not 
been met.  The clinical records do not reveal any findings of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute respiratory failure, or the 
necessity for outpatient oxygen therapy.  Furthermore, PFT 
testing has revealed an FEV-1 of 92 percent predicted; FEV-
1/FVC of 104 percent predicted, and DLCO (SB) of 174 percent 
predicted.  These values do not approximate the criteria for 
more than a 10 percent evaluation.

The preponderance of the evidence is against the claim and an 
increased evaluation is not warranted at any time.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, there has been no need 
for any recent hospitalization.  He is able to engage in 
strenuous exercise, and has not alleged marked interference 
with employment.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for a chest wall 
deformity at any time is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


